Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 02 September 2021.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 6, 10-12, 15-17 and 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 6, 10-12, 15-17 and 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 16 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings received on 28 June 2018 are accepted by the examiner.
Specification
The specification received on 28 June 2018 is accepted by the examiner.

Claim Objections
The Claim Objection(s) filed on 17 June 2021 is/are overcome by the amendment filed on 02 September 2021.

Claim Rejections - 35 USC § 112
The 112 Rejection(s) filed on 17 June 2021 is/are overcome by the amendment filed on 02 September 2021.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-23:   Regarding independent Claims 1 and 21, the prosecution history, especially at the previous Remarks by applicant (filed on 02 September 2021, pages 9-11) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1-20 and 22-23: the prior art does not disclose or suggest a shock indicator device for a watch, arranged to be inserted inside the watch, comprising: at least one connecting element configured to fix at least one inertia block to the structure and made of elastic or ductile or breakable material, which is elastically or plastically deformable when movements are imparted to said at least one inertia block, wherein said at least one said inertia block is movable m proximity to a fixed opposing surface comprised in said structure itself or 

The following is an examiner's statement of reasons for allowance for Claim 21: the prior art does not disclose or suggest a shock indicator device for a watch, arranged to be inserted inside the watch, comprising: at least one connecting element configured to fix at least one inertia block to the structure and made of elastic or ductile or breakable material, which is elastically or plastically deformable when movements are imparted to said at least one inertia block, wherein said at least one said inertia block is movable m proximity to a fixed opposing surface comprised in said structure itself or another element of a watch case, said device includes a plurality of said shock proof indicators which are distinguished by distinct lower acceleration thresholds in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
30 October 2021    

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861